United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1582
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Jacob Lee Hamilton

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                         Submitted: December 17, 2020
                              Filed: February 9, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Jacob Lee Hamilton pleaded guilty to possessing a firearm as a convicted
felon. See 18 U.S.C. § 922(g). The district court 1 sentenced Hamilton to 180
months’ imprisonment after concluding that Hamilton’s three prior convictions for

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
Minnesota recidivist domestic assault, see Minn. Stat. § 609.2242(4), qualified as
violent felonies, triggering a sentence enhancement under the Armed Career
Criminal Act (ACCA), 18 U.S.C. § 924(e). Hamilton appeals, arguing that his
domestic-assault convictions are not violent felonies under the ACCA. We review
this issue de novo. United States v. Schaffer, 818 F.3d 796, 798 (8th Cir. 2016).

       Hamilton concedes that his domestic-assault convictions are “violent” under
the ACCA. See id. (holding that Minnesota domestic assault has the element of force
necessary to qualify as “violent” for the purposes of the ACCA). But he denies that
his domestic-assault convictions are “felonies” under the ACCA. To constitute a
“felony” under the ACCA, a crime must be “punishable by imprisonment for a term
exceeding one year.” 18 U.S.C. § 924(e)(2)(B). Each of Hamilton’s domestic-
assault convictions was punishable by up to five years’ imprisonment. See Minn.
Stat. § 609.2242(4). As Hamilton points out, however, the conduct for which he was
convicted would have been punishable by no more than ninety days’ imprisonment
but for the application of a recidivism enhancement. See id. §§ 609.03(3),
609.2242(1). Hamilton argues that, when determining whether a crime qualifies as
a “felony” under the ACCA, we should look to the punishment prescribed for the
conduct that constitutes the crime without any recidivism enhancements.

       Our decision in United States v. Perry, 908 F.3d 1126 (8th Cir. 2018),
forecloses Hamilton’s argument. There, we held that a recidivist “domestic-assault
conviction [under Minnesota Statutes section 609.2242(4)] comfortably fits both
parts of ACCA’s definition of a ‘violent felony.’” Perry, 908 F.3d at 1133. Because
“Minnesota domestic assault involves force,” we held that it is “violent” under the
ACCA. Id. (citing Schaffer, 818 F.3d at 798). And because recidivist Minnesota
domestic assault is punishable by up to five years’ imprisonment, we held that it also
constitutes a “felony” under the ACCA. Id.

       Hamilton attempts to evade the relevant discussion in Perry by characterizing
it as dicta. Noting that “we are generally not bound by a prior panel’s implicit
resolution of an issue that was neither raised by the parties nor discussed by the


                                         -2-
panel,” Streu v. Dormire, 557 F.3d 960, 964 (8th Cir. 2009), Hamilton claims that
the parties in Perry did not raise the issue whether Minnesota recidivist domestic
assault qualifies as a violent felony under the ACCA. Even assuming this is true,
however, the panel did discuss the issue. See Perry, 908 F.3d. at 1133. And the
panel’s resolution of the issue was essential to its disposition of the case: we could
not have affirmed the district court’s application of a sentence enhancement under
the ACCA if the defendant’s conviction under Minnesota Statutes section
609.2242(4) had not qualified as the defendant’s third violent felony. See Perry,
908 F.3d. at 1130-34. Therefore, Perry’s assertion that Minnesota recidivist
domestic assault qualifies as a violent felony under the ACCA constitutes a holding
that is binding on future panels, including us. See Telescope Media Grp. v. Lucero,
936 F.3d 740, 759 (8th Cir. 2019) (explaining that an assertion of law constitutes a
“holding” if it is “essential to the judgment in [the] case”); Yankton Sioux Tribe v.
U.S. Army Corps of Eng’rs, 606 F.3d 895, 899 (8th Cir. 2010) (describing “the
holding” of a prior panel as “binding on” a subsequent panel).

      We conclude that the district court correctly treated Hamilton’s three prior
convictions for recidivist domestic assault under Minnesota Statutes section
609.2242(4) as violent felonies for the purposes of the ACCA. Accordingly, we
affirm.
                      ______________________________




                                         -3-